 

EXHIBIT 10.3

 

FOURTH AMENDMENT

TO

PENSION PLAN FOR ELIGIBLE EMPLOYEES OF

SUBURBAN PROPANE L.P. AND SUBSIDIARIES

(as Amended and Restated Effective January 1, 2013)

 

In accordance with the authorization of Article XI of the Pension Plan for
Eligible Employees of Suburban Propane L.P. and Subsidiaries, said Plan is
amended, as set forth herein, effective as of January 1, 2019:

FIRST:Section 6.01 of the Plan is amended to read as follows:

6.01Automatic Form of Payment

(a)If the Member is not married on his Annuity Starting Date, his Retirement
Benefit shall be payable as an immediate Single Life Annuity, as defined in
Section 6.02(a)(i), unless the Member has elected an optional benefit as
provided in Section 6.02.  The amount payable as a single life annuity shall be
determined as follows:

(i)For a Member who terminated prior to 1998, the single life annuity shall
equal the Member’s Pension, adjusted for timing of payment in accordance with
Section 4.02, 4.03, or 4.04, if applicable.

(ii) For a Member whose membership in the Plan commenced after 1997, the single
life annuity shall equal the Actuarial Equivalent of the sum of the Member’s
Basic Account and Supplemental Account.

(iii) For a Member whose membership in the Plan commenced prior to 1997, whose
Retirement Benefit includes more than a Pension, and who terminates employment
after having attained age 55 with at least ten years of Eligibility Service, the
single life annuity shall equal the greater of  

(A)the sum of (I) the Actuarial Equivalent of the Member’s Supplemental Account
payable as a single life annuity, plus (II) the single life annuity amount based
solely on the Pension as adjusted for timing of payment in accordance with
Section 4.02, 4.03, or 4.04, if applicable, or

(B)the Actuarial Equivalent of the sum of the Member’s Basic Account and
Supplemental Account payable as a single life annuity.


 

 

--------------------------------------------------------------------------------

 

 

(iv)For a Member whose membership is the Plan commenced prior to 1997, whose
Retirement Benefit includes more than a Pension, and who terminates employment
prior to attaining age 55 or with fewer than ten years of Eligibility Service,
the single life annuity shall equal the greater of  

(A)the Actuarial Equivalent of the sum of (I) the Member’s Supplemental Account,
plus (II) the Actuarial Equivalent present value of the Pension payable at
Normal Retirement Date, or

(B)the Actuarial Equivalent of the sum of the Member’s Basic Account and
Supplemental Account payable as a single life annuity.

(b)If the Member is married on his Annuity Starting Date, and if he has not
elected an optional form of benefit as provided in Section 6.02, the Retirement
Benefit payable shall be a 50% joint and survivor annuity described in Section
6.02(a)(ii) with the Member’s spouse as his designated Beneficiary.

(c)In any case, if the Actuarial Equivalent of the Retirement Benefit payable to
or on behalf of a Member, determined as of the Member's Annuity Starting Date,
is $5,000 or less, such Actuarial Equivalent amount shall be payable only in the
form of a single lump sum, subject to the Member’s right to elect to have all or
any portion of such Actuarial Equivalent amount transferred by direct rollover
to an eligible retirement plan, in accordance with the provisions of Section
6.07.  

(d)If the Actuarial Equivalent of the Retirement Benefit payable to or on behalf
of a Member, determined as of his termination of employment, is $5,000 or less,
such Actuarial Equivalent amount shall be transferred, for the benefit of the
Member, by direct rollover to an individual retirement account designated by the
Committee, unless the Member expressly elects, on a timely basis, to have such
Actuarial Equivalent amount transferred, by direct rollover, to an eligible
retirement plan (as defined in Section 6.07) specified by the Member or to
receive the distribution in a single lump sum payment.

SECOND:In all other respects, the Plan is ratified and approved.


 

 

--------------------------------------------------------------------------------

 

Intending to be legally bound by the provisions of this Fourth Amendment to the
Plan, as set forth herein, the duly authorized Members of the Benefits
Administration Committee have signed it this ______ day of , 2018.

 

 

 

Daniel S. Bloomstein

 

 

 

Steven C. Boyd

 

 

 

A. Davin D’Ambrosio

 

 

 

Michael A. Kuglin

 

 

 

Sandra N. Zwickel

 

 

 

 